ORDER
The Court having considered the Joint Petition to Place Respondent on Inactive Status by the Attorney Grievance Commission of Maryland, Petitioner, and Deborah A. Adams, Esquire, Respondent, in which Respondent agrees to be *468placed on inactive status by this Court, it is this 9th day of April, 1999,
ORDERED, by the Court of Appeals of Maryland, that Deborah A. Adams be, and she is hereby, placed on inactive status by consent from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Deborah A. Adams from the register of attorneys, and, pursuant to Maryland Rule 16-713, shall certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State.